DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 03/22/2022, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
	Examiner agrees that the amended claims are directed towards providing a technical solution to the problem of inability to complete transactions when the corresponding physical cards have not been activated or received.  As described in paragraph 0016 of the specification, the claimed invention “allows financial institutions to identify merchant-specific transactions as acceptable for certain payment instruments, even when the corresponding physical cards have not been activated, by using a merchant-specific indicator associated with the account and confirming a limited set of transaction channels and criteria where transactions associated with the account are allowed”.  Paragraph 0041 further discloses that “In the past solutions, transaction attempts received before a card is activated or has an activation status 128 indicating that a card has been activated would be denied”, and that “In the present solution, some specific types of transactions may be approved even though the corresponding card has not yet been authorized based on a set of indicator-specific authorization rule 118 processed by the transaction processor 112, and in particular, its authorization decision engine 114”.  
	Examiner previously cited Riechers et al. (Pub. No.: US 2020/0104942), which broadly mentions processing CNP (“card not present”) transaction using payment card information even before receipt of the card.  However, Riechers does not teach the same steps in enabling NCP/CNP transaction while minimizing risk exposure to the merchant.  As such, Riechers may intend to solve the same problem, but it discloses a different solution.  The present claimed invention, as amended, improves the function of merchant system of Riechers by minimizing risk incurred by the merchants. Therefore, the present claims overcome the 101 rejection at Step 2A prong and Step 2B.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Riechers et al. (Pub. No.: US 2020/0104942) and Goyal et al. (Pub. NO: US 2018/0276656).  While Reichers broadly mentions about allowing CNP (“card not present”) transaction prior to receiving the physical card, and Goyal teaches issuing and activating a virtual card, both references fail to teach the actual process recited in independent claim 1, 10, and 19.  Specifically, the references fail to teach “receiving, via a communications interface and from a merchant system, a first signal comprising a transaction request associated with a no card present (NCP) transaction associated with a first credit account in a plurality of credit accounts, wherein the transaction request is triggered by an application of the merchant system and is associated with a set of transaction data comprising an identifier of a channel through which the requested transaction is performed, wherein each credit account associated with a customer, wherein each credit account is associable with a first indicator that indicates whether a payment instrument associated with a corresponding credit account has been activated, and wherein each credit account is associable with a second indicator that indicates whether at least one pre-authorization rule has been associated with the corresponding credit account, wherein at least some of the credit accounts in the plurality of credit accounts are opened after an instant credit decision and are made available for use by customers and merchants in limited transactions prior to physical versions of the payment instructions corresponding to those credit accounts being activated; determining that the first credit account is associated with an unactivated payment instrument based on the first indicator;  determining that the first credit account is associated with a second indicator indicating that at least one pre-authorization rule from a set of pre-authorization rules for authorizing NCP transactions prior to activation of a payment instrument associated with the corresponding credit account is associated with the first credit account; identifying a set of pre-authorization criteria associated with the at least one pre- authorization rule associated with the first credit account; comparing the set of transaction data associated with the transaction request to the identified set of pre-authorization criteria to generate a comparison result; determining, based on the comparison result, that the set of transaction data associated with the transaction request satisfies the identified set of pre-authorization criteria; generating a transaction authorization for the transaction request received through the channel identified as a pre-authorized transaction channel and satisfying the identified set of pre-authorization criteria; and transmitting, via the communications interface and to the merchant system, a second signal comprising the transaction authorization corresponding to the received transaction request”, as recited in independent claim 10.  Claim 1 and 19 recite similar limitations.  Examiner has conducted updated search, but cannot find prior arts that teach every limitation of the amended claims.  Therefore, claims 1-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2022